Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a regular application file on 03/26/2020 relates to foreign application priority data filed on 12/13/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-23, claim a map matching method for autonomous driving, the method comprises steps of (e.g. claim 1)  “extracting a first statistical map …”;  “extracting a second statistical map …“; “dividing the second statistical map …”; and “estimating a pose of the autonomous driving apparatus by comparing the horizontal object part or the vertical-object part within the first statistical map” are directed towards certain methods of an idea of itself; and mathematical relationship/formulas which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” and mathematical relationship/formulas grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO). the claim cites an autonomous driving apparatus which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the autonomous driving apparatus (human thinking) which cannot provide an inventive concept. Therefore, the claim is not patent eligible.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-14 & 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirzer et al. (20190080467).
With regarding claim 1, Hirzer discloses a map matching method for autonomous driving that is performed by an autonomous driving apparatus, the map matching method comprising (an accurate geo-localization of images is used by applications such as an autonomous driving system, mobile robotics, and etc. see at least [0030] +): 
extracting a first statistical map from 3D points of 3D map data (access the network via communication which is coupled to a server 108 and a database 112 for a geographic area from a 3D map data, see at least [0049]-[0050]+); 
extracting a second statistical map from 3D points obtained by a detection sensor of the 10autonomous driving apparatus simultaneously or after the previous extraction of the first statistical map (an image capture device 102 captures image of scene 114 and determining a 6DOF, see at least [0049]+); 
dividing the second statistical map into a vertical-object part and a horizontal-object part (classification of scene components within the rectified image into facades, vertical edge, horizontal edges, and etc., see at least [000055]-[0058]+); and 
estimating a pose of the autonomous driving apparatus by comparing the horizontal- 15object part or the vertical-object part with the first statistical map (The ANN performs the semantic segmentation so as to classify each region of the image as containing a sequence having one or more of a predetermined number of classes, wherein classes includes vertical edges, horizontal edges and background, and generates a pose based on calibration data, sensor data, position data, and motion data from one or more sensor, see at least [0066]-[0067]+).  

With regarding claim 2, Hirzer teaches that the map matching method of claim 1, wherein in the first and second statistical maps, a 3D space is divided in accordance with a predetermined rule, and one or more statistical values of 3D points contained in a divided region represent the 3D points in the divided region (classify each region of the image as containing a sequence having one or more of a predetermined number of classes, see at least [0066]+).  

With regarding claim 3, HIrzer teaches that the map matching method of claim 2, wherein in the statistical maps, a 3D space is divided with respect to a 2D plane and one or more statistical values of the remaining dimension of 3D points contained in the divided region are calculated and are represented on the 2D plane (classify each of the plurality of pixels as belonging to one of a predetermined number of classes that correspond to elements of the 2.5D map, see at least [0085]-[0086]+).  
25

With regarding claim 4, HIrzer teaches that the map matching method of claim 3, wherein, in the statistical maps, an (x, y) plane is divided into evenly spaced grids in the Cartesian coordinate system, and one or more statistical values of height z values of 3D points corresponding to the respective grids are represented on the (x, y) plane (a image I is a set of probability map having the same resolution as I, one for each of the four classes: façade (F), vertical edge (ye), horizontal edge (he) and background (bg), see at least [0086]+)
30

With regarding claim 7, Hirzer teaches that the map matching method of claim 2, wherein in the statistical maps, whether 3D points contained in each divided region are separated into two or more groups is detected (the image rectification block outputs dividing the image into a plurality of regions, see at least [0084]+) .  

With regarding claim 8, Hirzer teaches that the 10 map matching method of claim 7, wherein in the statistical maps, when the two or more separated groups of 3D points are detected in a divided region, the divided region is divided again such that each one of divided regions contains one group of 3D points only (each region having a plurality of pixels, see at least [0085]+).  

With regarding claim 9, Hirzer teaches that the map matching method of claim 2, wherein the second statistical map is divided into 15the vertical-object part and the horizontal-object part depending on the statistical values of the respective divided regions of the second statistical map (classify each of the plurality of pixels as belonging to one of a predetermined number of classes which including building facades, vertical edges, and horizontal edges and background, see at least [0085]+).  
25

With regarding claim 11, Hirzer teaches that the map matching method of claim 1, wherein in the performing of the map matching, the map matching is performed based on the location of the autonomous driving apparatus which is estimated using data obtained by a motion sensor (the position of the autonomous driving apparatus is obtained using GPS, wireless communication access, IMU, compass, gyroscopes, etc., see at least [0045]-[0046]+).  

With regarding claim 12, Hirzer teaches that the map matching method of claim 1, wherein in the estimating a pose of the 30autonomous driving apparatus, the first statistical map is compared with the vertical-object part or the horizontal-object part, based on each points located in a search range, and the position 24having a highest mutual similarity is estimated as a result (determination of the pose of the image capture device can implicitly identify the pose of a mechanical system, where a six degree-of-freedom transformation between a coordinate system of the image capture device and a coordinate system of the mechanical system, see at least [0029]+).  

With regarding claim 13, Hirzer teaches that the map matching method of claim I, wherein in the estimating a pose of the autonomous driving apparatus, a map matching is performed using the fist statistical map and the 5vertical-object part, and by using the result thereof, final map matching is performed using the first statistical map and the horizontal-object part (foreground objects that partially block the horizontal edge of a façade, see at least [0062]+).  

With regarding claim 14, Hirzer teaches that the map matching method of claim 1, wherein in the estimating a pose of the autonomous driving apparatus, a map matching is performed using the first statistical map and 10the horizontal-object part, and by using the result thereof, final map matching is performed using the first statistical map and the vertical-object part (vertical edges of the image and vertical edges of the 3D rendering are aligned parallel to a vertical axis of a global coordinate system, see at least [0036]+.  


With regarding claim 16, Hirzer  teaches that the map matching method of claim 1, wherein in the estimating a pose of the autonomous driving apparatus, after a map matching performed using the first statistical map and the horizontal-object part simultaneously with a map matching performed using the first statistical map and the vertical-object part, the two map matching results are combined to obtain a final map matching result (The ANN performs the semantic segmentation to classify each region of the image containing a sequence having one or more of a predetermined number of classes, see at least [0066]+).  

With regarding claim 19, Hirzer teaches that the map matching method of claim 1, further comprising: removing a part corresponding to a temporary object from the 3D points obtained by the detection sensor, the second statistical map, or the vertical-object part (eliminate tracker drift under different illumination conditions, see at least [0125]+).  

With regarding claim 20, Hirzer teaches that the map matching method of claim 19, further comprising: acquiring coordinates of surrounding objects around the autonomous driving apparatus; and identifying the temporary object by comparing the positions corresponding to the 15coordinates of the surrounding objects in the 3D map data in order to identify the part corresponding to the temporary object (building 240 is captured by the image capture device 204, see at least [0058]+, the images are input to classify the object such as building, see at least [0085]+).  

With regarding claim 21, Hirzer teaches that the map matching method of claim 20, wherein the acquiring of the coordinates of the surrounding objects around the autonomous driving apparatus further comprises:  20grouping the points indicating the same object of the 3D points input from the detection sensor, and acquiring the coordinate of the region which the same object of the grouped points occupies (dividing the image into a plurality of regions, each region having a plurality of pixels corresponding classes, see at least [0085]+).  
25

With regarding claim 22, Hirzer teaches that the map matching method of claim 20, wherein in the identifying of the temporary object by comparing the positions corresponding to the coordinates of the surrounding objects in the 3D map data, a spatial feature of the corresponding coordinates is found using statistical values corresponding to the coordinates of the surrounding objects in the first statistical map, and presence of a temporary object at the corresponding coordinates is identified based on the spatial 30feature (each classification assigned probability value with respective pixel, see at least [0087]-[0088]+).  

With regarding claim 23, Hirzer discloses non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored, wherein the instructions, when executed by a processor, cause the processor to perform the method according to claim 1 (the non-transitory machine readable storage medium 320, see at least [0054]+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 10, 15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirzer as applied to claim 3 above, and further in view of Li (20190266772).
With regarding claims 5 & 6, Hirzer teaches that the statistical maps, statistical values of height z values corresponding to regions (the image I is a set of probability maps with probability value corresponding regions, see at least [0085] & [0088]+).
Hirzer fails to teach the region formed by dividing r and Ɵ of an (r, Ɵ) plane evenly 23in the cylindrical or spherical coordinate system are represented on the (r, Ɵ) plane.
Li discloses a method and apparatus for editing road element on map (see the abstract).  The system obtains a top view image on a map which region is formed and divided r and Ɵ of an (r, Ɵ) plane evenly 23in the cylindrical or spherical coordinate system are represented on the (r, Ɵ) plane (see at least [0065]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hirzer by including dividing the region is formed and divided r and Ɵ of an (r, Ɵ) plane evenly 23in the cylindrical or spherical coordinate system are represented on the (r, Ɵ) plane as taught by Li.  The combination of Hirzer and Li is an adapted map for editing more accuracy.

With regarding claim 10, Li teaches that the map matching method of claim 9, wherein the regions of the statistical maps that have statistical values larger than a predetermined value are extracted as the vertical-object part, 20and the regions of the statistical maps which have statistical values smaller than the predetermined value are extracted as the horizontal-object part, and the vertical-object part contains a nearby part having smaller statistical values compared to the part having the statistical values larger than the predetermined value (see at least [0084]-[0092]+).  

With regarding claim 15, Lit eaches that the map matching method of claim 14, wherein in the estimating a pose of the autonomous driving apparatus, map matching with respect to (h, r, p) is performed using the first 15statistical map and the horizontal-object part to store values of (r', p') which minimize errors with respect to the respective h values, and map matching with respect to (x, y, h) is performed using the first statistical map and the vertical-object part to perform map matching with respect to (x, y, h, r', p') using the values of (r', p') with respect to the respective h values stored in advance (see at least (see at least [0140]-[0145]+).  
20
With regarding claim 17, Li teaches that the map matching method of claim 16, wherein in the estimating a pose of the autonomous driving apparatus, map matching with respect to (x, y, h) is performed using the first statistical map and the vertical-object part to calculate the value of (x', y', h') which minimize errors, and simultaneously, map matching of the first statistical map and the horizontal-object 30part with respect to (r, p, h) is performed to store values of (r, p) which minimize errors with respect to the respective h values, and (x', y', h', r', p') is estimated as a final position by using (r', 25p') corresponding to h' (see at least [0140]-[0147]+) .  

With regarding claim 18, Li teaches that the map matching method of claim 13, wherein the map matching using the vertical- object part is performed with respect to (x, y, h) or a part thereof, and the map matching using the 5horizontal-object part is performed with respect to (z, h, r, p) or a part thereof (see at least [0117]-[0119]+).

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662